Citation Nr: 0906822	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  94-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

For the period from November 18, 1973, through November 22, 
1982, entitlement to a compensable disability rating for 
varicose veins of the left leg with recurrent stasis ulcer of 
the left ankle, secondary to thrombophlebitis of the left 
leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran had active service in the Air Force from November 
1969 and was discharged from active service on November 17, 
1973.

By way of history, in November 1973, the Veteran filed a 
claim for a fractured right femur and for thrombophlebitis of 
the left leg.  In an April 1974 rating action, the Department 
of Veterans Affairs (VA) regional office (RO) granted service 
connection for the residuals of a fractured right femur, but 
did not address the issue of thrombophlebitis.

On May 24, 1989 the Veteran submitted a claim for, among 
other things, entitlement to service connection for varicose 
veins and thrombophlebitis.  Service connection for varicose 
veins and thrombophlebitis was denied in a December 1989 
rating action.  A timely notice of disagreement (NOD) was 
received in April 1990 and a statement of the case (SOC), 
addressing service connection for varicose veins of the left 
leg, was issued on July 2, 1990 (and sent to the address 
listed in the NOD).  However, because the substantive appeal, 
VA Form 1-9, was not received until January 1992 (together 
with voluminous private clinical records) that appeal was not 
perfected in a timely manner.  Thus, the December 1989 rating 
action became final.

In June 1992, the Veteran inquired as to the status of his 
appeal, stating that he had not received any word.  He also 
attached a copy of a "notice for clinic appointment" dated in 
March 1992 sent to the Veteran's address but addressed to a 
"Marvin" Davis and suggested that "perhaps that is the reason 
why I did not receive the [SOC] dated July 2, 1990."

This matter originally came before the Board of Veterans' 
Appeals (Board) from a September 1992 rating decision which 
found that the December 1989 rating action was clearly and 
unmistakably in error in denying service connection for 
varicose veins because varicose veins were found on VA 
examination in March 1974, within three months following 
service and that the December 1989 decision did not consider 
varicose veins on a secondary basis, as a residual of the 
thrombophlebitis. Thus, service connection was granted for 
varicose veins of the left leg secondary to thrombophlebitis, 
effective November 18, 1973 (the day after service 
discharge), on the basis that the Veteran's 1973 service 
connection claim, filed within a year after service, had 
never been adjudicated and, thus, was still pending at the 
time of the December 1989 rating decision.  A noncompensable 
evaluation was assigned from November 18, 1973, and a 10 
percent evaluation was assigned from May 24, 1989.

An April 1993 rating action specifically addressed and denied 
the issue of an earlier effective date for a compensable 
rating for varicose veins of the left leg with recurrent 
stasis ulcer of the left ankle, secondary to 
thrombophlebitis.

Then, a SOC was issued in May 1993 as to the claim for an 
earlier effective date for a compensable rating and a 
substantive appeal (VA Form 9) was received in May 1993.  The 
Veteran testified in support of his claim in August 1993 but 
an October 1993 hearing officer's decision continued the 
denial.

A December 1993 rating action determined that a 30 percent 
rating for the disability at issue was warranted, effective 
May 24, 1989 (the date previously assigned for a 10 percent 
rating) and denied a rating in excess of 30 percent (and also 
denied a total rating based on individual unemployability due 
to service-connected disabilities because the Veteran had not 
executed and returned VA Form 21-8940). Rating actions in 
June and July 1995 confirmed and continued the 30 percent 
rating. However, a December 1999 rating action increased the 
rating from 30 percent to 40 percent effective September 13, 
1996 (date of VA rating examination).

In a May 2000 decision, the Board denied a compensable rating 
from November 18, 1973 through November 22, 1982; granted a 
10 percent rating from November 23, 1982 through February 22, 
1987; granted a 40 percent rating from February 23, 1987 
through January 11, 1998; and granted a 60 percent rating 
from January 12, 1998.

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In August 2002, the Court 
vacated those parts of the Board's May 2000 decision 
pertaining to the appropriate rating of the Veteran's service 
connected disability from November 18, 1973, to February 22, 
1987, and remanded the case for readjudication consistent 
with the Court's order.  (The Court noted that the Veteran 
was not challenging the 40 percent rating assigned by the 
Board from February 1987 through January 1998, or the 60 
percent evaluation assigned since January 1998.)

In a March 2003 decision, the Board denied a compensable 
rating from November 18, 1973 through November 22, 1982, and 
granted a 20 percent rating from November 23, 1982 through 
February 22, 1987.  The Veteran again appealed to the Court.  
In October 2004, the Court vacated those parts of the Board's 
decision that denied a compensable rating from November 18, 
1973 through November 22, 1982, and a rating in excess of 20 
percent from November 23, 1982 through February 22, 1987, for 
the Veteran's service-connected disability.

In May 2005, the Board obtained a Medical Opinion from the 
Veterans Health Administration (VHA).

In July 2005, the Board denied a compensable evaluation for 
service connected varicose veins of the leg left for the 
period from November 18, 1973, through November 22, 1982, and 
denied an evaluation in excess of 20 percent for pertinent 
disability for the period from November 23, 1982, through 
February 22, 1987.  The Veteran subsequently appealed the 
July 2005 decision to the Court.  

In November 2007, the Court issued a Judgment, affirming, in 
part, and vacating, in part, the Board's July 2005 decision.  
Specifically, the Court vacated the denial of entitlement to 
a compensable evaluation for varicose veins prior to November 
23, 1982.  The Court affirmed the denial of an evaluation in 
excess of 20 percent from November 23, 1982, to February 22, 
1987.  The case has since returned to the Board for appellate 
review.




FINDINGS OF FACT

1.  The Veteran is competent to describe his varicose 
vein/ulceration symptomatology, but his statements are not 
considered competent or credible evidence of a diagnosis, or 
date of onset of a disability.

2.  For the period from November 18, 1973, through November 
22, 1978, ulceration of the left leg and ankle was not 
objectively shown; rather, the competent medical evidence 
shows that the Veteran's service-connected varicose veins of 
the left leg with recurrent stasis ulcer of the left ankle, 
secondary to thrombophlebitis of the left leg, were mild and 
asymptomatic.

2.  Resolving all doubt in the Veteran's favor, for the 
period from November 23, 1978, through November 22, 1982, the 
varicose veins of the left leg, with recurrent stasis ulcer 
of the left of the left leg, were below the knee and 
moderate.


CONCLUSIONS OF LAW

1.  For the period from November 18, 1973, through November 
22, 1978, a compensable evaluation for service-connected 
varicose veins of the left leg with recurrent stasis ulcer of 
the left ankle, secondary to thrombophlebitis of the left 
leg, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, 
Diagnostic Codes (DCs) 7120 and 7121 (prior to January 12, 
1998).

1.  For the period from November 23, 1978, through November 
22, 1982, a 10 percent evaluation for service-connected 
varicose veins of the left leg with recurrent stasis ulcer of 
the left ankle, secondary to thrombophlebitis of the left 
leg, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, Diagnostic Codes 
(DCs) 7120 and 7121 (prior to January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was notified in a May 1993 statement of the case 
(SOC) and the May 2000 Board decision of the laws and 
regulations pertaining to his claim for increased ratings.  
This was sufficient for notification of the information and 
evidence necessary to substantiate the claims, and the 
veteran has been adequately informed as to the type of 
evidence that would help substantiate his claims. A November 
2002 letter informed the veteran that he could submit 
additional evidence in support of his appeal.  The veteran 
responded in December 2002 that he had nothing else to submit 
and wished the Board to proceed immediately with 
readjudication of his appeal.  Following the Court's October 
2004 order, a January 2005 letter informed the veteran that 
he could submit additional evidence in support of his appeal.  
The Veteran again responded in January 2005 that he had 
nothing else to submit and wished the Board to proceed 
immediately with readjudication of his appeal.  The Board 
notes that the appellant's briefs filed before the Court, and 
the written arguments before the Board, have focused on the 
existing record and did not refer to any unobtained evidence 
that could be relevant to the appeal.

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran. At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above. Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2008); Mayfield, supra.   

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield 
supra.  First, it was impossible to give the notice prior to 
the initial adjudication of the claim currently on appeal. 
Further, the Veteran subsequently received content-complying 
notice and proper VA process as described above.

Upon receipt of a substantially complete application for 
benefits, VA will also make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
See 38 C.F.R. § 3.159(c) (2008).

The case was remanded in July 1996 for the RO to locate VA 
clinical records at the Wadsworth Outpatient Clinic.  The 
December 1999 supplemental SOC reflects that a telephonic 
conversation with the records clerk at the West Los Angeles, 
California, VA medical center indicated that archived records 
could not be located and that the earliest records located 
did not antedate 1993.  However, other records pertaining to 
the 1973 to 1982 period in question have been associated with 
the file, and the veteran has not identified other pertinent 
records that have not been obtained.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Preliminary Matters

As discussed, the rating action on direct appeal in this case 
was in September 1992.  Previously, a May 1989 rating action 
denied service connection for thrombophlebitis and varicose 
veins.  A timely appeal was initiated by the filing of an NOD 
but after the SOC was issued on July 2, 1990 (and sent to the 
address listed on the NOD), a substantive appeal was not 
received until January 1992.  An appeal consists of a timely 
filed NOD in writing and, after an SOC has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  38 
C.F.R. § 20.202.

With respect to an original SOC, a substantive appeal must be 
filed within 60 days of the date of mailing the SOC, 38 
U.S.C.A. § 7105(d)(3) (West 2002), or within the remainder of 
the one-year period from the date of NOD notification, 
whichever periods ends later.  38 C.F.R. § 20.302(b).  Here, 
since the VA Form 1-9 was not timely, the May 1989 rating 
action is final.  However, a final rating action may be 
revised if it contained clear and unmistakable error (CUE) 
within the meaning of 38 C.F.R. § 3.105(a).

The 1992 rating action determined that there was CUE in the 
May 1989 rating action in not granting service connection for 
the disorder at issue and assigned ratings as describe above.  
Moreover, the 1992 rating action also specifically determined 
that the November 1973 claim had never been adjudicated and, 
thus, the effective dates for service connection and for the 
assignment of a noncompensable rating were made effective the 
day after service discharge.

Since the original 1973 claim remained pending, the 
correspondence from the Veteran received on May 24, 1989 (the 
date used for the assignment of at first a 10 percent rating 
and later a 30 percent rating) could not have been a reopened 
claim (since there can be no reopened claim unless there is 
first an original claim which is denied).

Thus, the ratings assigned by the 1992 rating action were, in 
effect, staged ratings. Generally see Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (at the time of an initial rating 
granting service connection the practice of assigning 
separate rating for separate periods of time is called staged 
ratings).  It was stated in Fenderson that an appeal from a 
rating assigned by an initial grant of service connection is 
not a new claim."  The distinction between an original [sic] 
rating and a claim for an increased [sic] rating may be 
important, however, [] in determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying NOD and whether 
VA has issued an SOC or SSOC." Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

III.  Applicable Background 

Service treatment records indicate that while the Veteran was 
hospitalized for a fractured right femur and then developed 
post-operative thrombophlebitis.  The Report of Medical 
History on the Veteran's separation examination report noted 
that the Veteran had or had had cramps in his legs.  On 
examination, there was no mention of varicosities or 
residuals of thrombophlebitis. A notation on the separation 
examination in September 1973 indicated that "cramps in legs 
(in the RMH) refer to past operative thrombophlebitis."  It 
was added that he was placed on heparin with good results.

During a March 1974 VA general medical examination, the 
Veteran complained of leg cramps on prolonged exertion.  On 
examination, he had enlarged veins on the upper anterior 
surface of the left leg.  The diagnosis was varicose veins of 
the left leg.  On orthopedic work-up, it was noted that he 
had cramping in the right thigh while working.  The 
Trendelenburg's test and Homan's sign were negative. There 
was no deep vein or plantar vein tenderness.  There was no 
tenderness along the course of the greater or lesser 
saphenous veins.  There was no edema and no current signs of 
thrombophlebitis.  The examiner compared the lower 
extremities for range of motion, leg length, circumference 
etc.

A November 23, 1982 VA medical certificate noted a healing 
recurrent ulcer in the lateral malleolar area, which 
reportedly had been present for four years.  The examiner 
noted localized discoloration.

IV.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

As noted, the Veteran's increased rating claim for varicose 
veins of the left leg with recurrent stasis ulcer of the left 
ankle stems from the initial assignment of its disability 
evaluation.  Such claim requires consideration of the entire 
time period involved, and contemplate staged evaluations, 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The applicable rating criteria for diseases of the arteries 
and veins, including varicose veins and post- phlebitic 
syndrome (38 C.F.R. § 4.104, Diagnostic Codes 7120 and 7121) 
were amended effective January 12, 1998.  However, evaluation 
of the Veteran's disability from 1973 to 1982 requires use of 
the previous criteria.  The VA can apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002).

Prior to January 12, 1998, under Diagnostic Code 7120, 
unilateral varicose veins warranted a noncompensable rating 
when mild or with no symptoms.  A 10 percent rating was 
warranted for moderate unilateral varicose veins with 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion. A 20 percent 
rating was warranted for moderately severe unilateral 
varicose veins involving superficial veins above and below 
the knee, with varicosities of the long saphenous, ranging in 
size from one to two centimeters in diameter, with symptoms 
of pain or cramping on exertion, without involvement of the 
deep circulation.  A 40 percent rating was warranted for 
severe unilateral varicose veins involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, no involvement of deep circulation.  A 50 percent 
rating was warranted for pronounced unilateral varicose veins 
with the findings for the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  A note following DC 7120 reads:  Severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms, will be rated as 
moderately severe.  38 C.F.R. § 4.104, DC 7120 (1997).

Prior to January 12, 1998, Diagnostic Code 7121 provided that 
for unilateral phlebitis or thrombophlebitis with 
obliteration of deep return circulation, including traumatic 
conditions, a 10 percent rating was warranted when there was 
persistent moderate swelling of a leg which was not markedly 
increased on standing or walking.  A 30 percent rating was 
assigned for persistent swelling of leg or thigh, increased 
on standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and 
cyanosis.  A 60 percent rating required persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  
A 100 percent rating was assigned for massive board-like 
swelling, with severe and constant pain at rest. 38 C.F.R. § 
4.104, DC 7121 (1997).

V.  Analysis

The veteran is seeking a compensable evaluation for his 
service-connected varicose veins of the left leg with 
recurrent stasis ulcer of the left ankle prior to November 
23, 1982.  

Review of the medical evidence shows that on separation 
examination report dated in September 1973, the Veteran 
reported that he had or had had leg cramps.  It was reported 
that these were due to thrombophlebitis that was treated in 
the past with good results.  No current varicosities were 
observed.  In essence, the separation examination report does 
not support a finding that varicosities were present or that 
the Veteran had current leg cramping related to his healed 
thrombophlebitis.  

VA general examination report in March 1974 noted complaints 
of leg cramps on prolonged exertion.  Examination showed 
enlarged veins on upper anterior surface of the left leg.  
There were no other findings related to the left lower 
extremity; the circulatory system was normal in all other 
respects.  The diagnosis was varicose veins, left leg.  The 
Veteran specifically indicated that he had cramping in the 
right thigh that comes on with fatigue and while at work.  
There was no mention of similar symptoms in the left leg on 
the examination for varicose veins or on the orthopedic 
examination.  The Veteran's representative asserts that this 
examination was of the right leg only, and could not be 
relied upon for a conclusion that the left leg varicosities 
were asymptomatic.  However, the Board notes that the 
orthopedic examiner specifically compared the lower 
extremities for range of motion, leg length, and 
circumference, which involved measuring the left as well as 
the right lower extremity, thus, the absence of notation of 
ulceration, or other symptoms of left leg disability, is 
significant.

A recurrent stasis ulcer of the left lower extremity was 
first clinically noted in November 1982, which is the 
effective date of the assigned 20 percent rating under DC 
7120 for varicose veins.  This was based on findings of 
recurrent episodes of ulceration and edema with pain and 
discoloration affecting the left lower extremity below the 
knee beginning with the November 1982 treatment note.  The 
Veteran indicated at that time that the ulcer had been 
present for four years.  

A 1983 medical report notes that the Veteran "did fine" in 
the years following service until the onset of the left ankle 
ulcer.  In a 1984 report, he indicated that he had a left 
ankle ulcer off and on from service.

In a May 1989 written statement, the Veteran dated the onset 
of a varicose ulcer ten years earlier.  On VA examination 
later that year he recalled rupturing a varicose vein at work 
about 12 years earlier.  His primary contention now is that a 
20 percent evaluation should be assigned from "in or about 
1977" based on his reported medical history of onset of 
ulceration in that time frame.  

The Veteran's representative contends that the Veteran is 
competent to offer evidence of his observations of visible 
symptoms such as ulceration.  Indeed, the Veteran is 
competent to report his symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. at 470.  
However, although the Veteran's statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).

As a lay person, the Veteran, is not competent to offer 
medical opinions, and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu, supra.   

Though the available evidence demonstrates varicosities of 
superficial veins from the date of the 1974 VA examination 
report; the objective findings from that report were negative 
for tenderness or other symptomatic manifestations.  The 
Veteran complained of leg cramps and a limp, with an 
inability to run well, but the body of the examination report 
notes that the limp was favoring the right leg, he had cramps 
in the right thigh on exertion and there was other 
significant disability in the right lower extremity due to 
residuals of a fracture.  The March 1974 VA general medical 
examination noted varicosities of superficial veins, but no 
ulceration was noted.  The record includes no objective 
evidence of more than mild varicosities, or of varicose vein 
symptomatology, in the March 1974 VA examination report.  

While the evidence does not reveal that the varicose veins 
particularly bothered the Veteran prior to 1982, the Veteran 
reported at the time of his 1982 treatment that the 
ulceration had been recurrent for four years.  Later 
statements placed the date of onset a year or two earlier or 
later, but for purposes of ascertaining the date of onset, 
statements made for treatment purposes more proximate to the 
event in question are more probative than later statements 
made when the Veteran is pursuing a compensation claim.  
While the presence of the ulcer as early as November 23, 1978 
is plausible, it is not shown that the varicosities were more 
than unilateral, moderate and below the knee.  Significantly, 
a clear preponderance of the contemporaneous objective 
evidence reflects that the left lower extremity varicosities 
did not bother the Veteran very much prior to the November 
1982 treatment.  Further, while recognizing the Veteran's 
reports of ulceration as early as 1978, the absence of 
documented medical findings until November 1982 is found to 
be more probative than the Veteran's more recent recollection 
as to symptoms experienced in the distant past.  The Board 
also observes that on his May 1989 statement, while the 
Veteran claimed that he developed the ulcer 10 years earlier, 
he also indicated that he "thought nothing of it" until he 
developed cellulitis and required hospitalization.  This fact 
is supported by the lack of treatment until 1982 and the 
frequency of treatment after that date, with more severe 
symptomatology developing as time passed by.  Accordingly, 
the requirements for a 10 percent evaluation, but no more, 
were met for the period from November 23, 1978 through 
November 22, 1982.  38 C.F.R. § 4.104, DC 7120 (1997).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, for the foregoing reasons and bases, the Board 
concludes that the preponderance of the evidence is against 
the claim for a compensable evaluation prior to November 23, 
1978 or greater than a 10 percent rating from November 23, 
1978 through November 22, 1982.  


ORDER

For the period from November 18, 1973, through November 22, 
1978, entitlement to a compensable evaluation for varicose 
veins of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg, is 
denied.

For the period from November 23, 1978, through November 22, 
1982, entitlement to a 10 percent evaluation for varicose 
veins of the left leg with recurrent stasis ulcer of the left 
ankle, secondary to thrombophlebitis of the left leg, is 
allowed, subject to the regulations governing the award of 
monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


